Citation Nr: 0419631	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, including major depression.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1966 to August 1967 and in the United 
States Navy from May 1974 to March 1975.  

This appeal arises from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which reopened the veteran's claim for 
service connection for an acquired psychiatric disorder and 
denied the claim on the merits.  

Regardless of the RO's disposition of the claim, the Board is 
without jurisdiction to consider the substantive merits of 
the claim in the absence of a finding that new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  For that reason the Board must 
address the threshold issue of whether or not new and 
material evidence has been presented to reopen the claim for 
service connection for an acquired psychiatric disorder.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia, drug 
abuse and depression in a June 1984 rating decision.  The 
veteran was properly notified his claim was denied by the RO 
in a June 1984 letter.  The veteran did not appeal that 
rating decision.  

2.  The RO again denied the veteran's claim for a nervous 
disorder in a September 1984 rating decision.  The veteran 
appealed the September 1984 rating decision to the Board.  

3.  The Board denied the claim for service connection for an 
acquired psychiatric disorder in April 1985.  

4.  In November 2000 the RO denied the veteran's application 
to reopen his claim for service connection for an acquired 
psychiatric disorder, including major depression with 
psychosis and a schizoid personality.  The veteran was 
notified his application to reopen his claim was denied by 
the RO in a December 2000 letter.  The veteran did not appeal 
that rating decision.  

5.  The additional evidence received since the November 2000 
rating decision includes medical records of treatment during 
service for schizophrenia and a competent opinion that the 
veteran's depression began in service; the additional 
evidence is relevant to the issue at hand and is so 
significant that it must be considered in order to fairly 
consider the claim on the merits.  


CONCLUSIONS OF LAW

1.  The November 2000 rating decision of the RO which denied 
the veteran's application to reopen his claim for service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 3.104, 20.1103 
(2000).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2003); 
38 C.F.R. § 3.156(a)(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2002).  The 
veteran's claim was filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001 applies.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for an acquired psychiatric disorder.  
Therefore, no further development is needed with respect to 
this aspect of his appeal.  The claim must be remanded to the 
RO for additional development for reasons which will be 
explained in the remand appended to the decision below.  

Factual Background.  The RO denied service connection for 
schizophrenia, drug abuse and depression in a June 1984 
rating decision.  The veteran was properly notified his claim 
was denied by the RO in a June 1984 letter.  The veteran did 
not appeal that rating decision.  

The RO again denied the veteran's claim for a nervous 
disorder in a September 1984 rating decision.  The veteran 
appealed the September 1984 rating decision to the Board.  
The Board denied the claim for service connection for an 
acquired psychiatric disorder in April 1985.  

In November 2000 the RO denied the veteran's application to 
reopen his claim for service connection for an acquired 
psychiatric disorder, including major depression with 
psychosis and a schizoid personality.  The veteran was 
notified his application to reopen his claim was denied by 
the RO in a December 2000 letter.  The veteran did not appeal 
that rating decision.  

The evidence in the claims folder in November 2000 included 
the following:  The veteran service medical records from his 
period of service from September 1966 to August 1967.  His 
service entrance examination in September 1966 did not 
include a diagnosis of any psychiatric disorder.  Beginning 
in May 1967 service medical records include references to the 
veteran being nervous and using drugs.  In May 1967 the 
veteran reported taking six Darvon and overdosing on Codeine 
in the past month.  Acute anxiety and depression and a 
notation to rule/out a personality disorder were recorded.  
The following day the veteran again reported taking Darvon 
and the examiner's impression was the veteran had depression 
and dizziness secondary to Darvon.  Improper use of 
medication was noted.  The veteran was hospitalized.  The 
final diagnosis after his hospitalization was passive 
dependent personality.  The veteran admitted a history of 
marijuana use on one occasion but denied other drug intake 
and reported he began using alcohol in February 1967.  June 
1967 records reveal the veteran came for medical attention 
unable to name a complaint but was tremulous and wringing his 
hands.  He stated he was taking "junk" to make his body do 
what his brain told it to do.  A notation in the record 
indicates he admitted taking "pot" in service.  He was not 
able to get it any more because the people he got it from 
were in trouble.  The examiner's impression was the veteran 
had a severe characterologic problem.  His squadron was 
notified and he was taken into custody.  The veteran was 
again hospitalized.  The final diagnosis was the veteran was 
emotionally instable, manifested by impulsive behavior, low 
frustration tolerance and temper-like behavior.  He was not 
felt to be suffering a neurotic or psychotic process.  He was 
recommended for an administrative discharge.  The veteran's 
DD 214 reveals he was discharged under honorable conditions 
in August 1967.  

On his service entrance examination in May 1974 no 
psychiatric disorder was noted.  The veteran denied any 
history of nervous trouble or depression.  A February 1975 
record from the Naval Drug Rehabilitation Center reveals the 
veteran was discharged from the Air Force on the basis of 
Schizoid Personality Disorder.  The veteran had joined the 
Navy in June 1974 but failed to reveal the nature of his 
previous discharge and was processed for fraudulent 
discharge.  The veteran stated his drug use began in 1967 and 
consisted or mostly marijuana, alcohol and hallucinogen use.  
He had also experimented with barbiturates, amphetamines and 
heroin.  The veteran went on unauthorized leave.  The medical 
officer concluded that due to the veteran unresolved drug use 
and personal conflicts he was not available for therapy.  Due 
to his anxiety and depression and his continued drug use, his 
rigid way of relating to people and the Navy system and his 
continuing tendency to go on unauthorized leave it was 
recommended he be discharged.  Schizoid personality disorder 
was diagnosed.  

The veteran's service personnel records from his second 
period of service reveal he was admitted for treatment to the 
Naval Regional Medical Center in Oakland in October 1974 and 
then transferred to the Naval Drug Rehabilitation Center in 
December 1974.  The veteran's Form DD 214 N reveals he was 
discharged under honorable conditions in March 1975.  

Private hospital records from October 1981 reveal the veteran 
was admitted for treatment of chronic alcoholism.  The 
veteran also occasionally smoked pot and used speed.  

In March 1984 the veteran sought treatment at a VA hospital 
because alcohol was destroying his life.  He was discharged 
in May 1984 with diagnosis of chronic alcoholism.  

The veteran was examined by VA in November 1984 in 
conjunction with a claim for service connection for lymphoma.  
He reported a history of alcohol and drug problems.  He also 
had some problems with retention and memory loss.  No 
significant neurological or psychiatric abnormalities were 
found.  

In August 1999 the veteran was again admitted to a VA 
hospital for treatment.  The diagnoses upon admission 
included depression and a history of alcohol dependence.  
Discharge diagnoses included major recurrent depression and 
episodic alcohol dependence.  VA outpatient treatment records 
from August 1999 to January 2000 revealed he was being 
followed for depression in the Mental Health Clinic and 
admitted to continuing binge drinking.  

The veteran submitted a statement from a Social Worker in 
August 2000.  The Social Worker stated the veteran had 
started dealing with depression while in the Air Force 
through the use of alcohol.  

The evidence submitted since the November 2000 rating 
decision includes the following:  A February 2001 VA 
psychological evaluation which diagnosed depression.  The VA 
psychologist noted a diagnosis of Major depressive disorder 
and panic disorder.  In her opinion the veteran's problems 
with anxiety and depression began during his first period of 
service.  

A September 2001 letter from the Social Security 
Administration (SSA) informed the veteran that he was awarded 
SSA disability benefits.  The veteran also submitted two lay 
statements; one of the individuals indicated that he knew the 
veteran before and after service.  

Also submitted were October 1974 records of admission to the 
VA hospital with a diagnosis of schizophrenia, probably of 
the paranoid type, not acutely psychotic.  The veteran gave a 
long history of drug abuse.  He was absent without leave from 
the Navy.  The veteran was returned to the Naval for further 
evaluation.  

VA hospital records in August 2003 indicated the veteran was 
being treated for a mood disorder and recurrent alcohol 
dependence.  The veteran was off marijuana and alcohol in the 
hospital.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2003).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302 (2003).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2003) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The RO denied service connection for 
schizophrenia, drug abuse and depression in a June 1984 
rating decision.  The veteran was properly notified his claim 
was denied by the RO in a June 1984 letter.  The veteran did 
not appeal that rating decision.  The June 1984 rating 
decision is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. 
§ 3.104, 19.192 (1983).  

The RO again denied the veteran's claim for a nervous 
disorder in a September 1984 rating decision.  The veteran 
appealed the September 1984 rating decision to the Board.  
The Board denied the claim for service connection for an 
acquired psychiatric disorder in April 1985.  38 C.F.R. 
§ 19.104 (1984).  

In November 2000 the RO denied the veteran's application to 
reopen his claim for service connection for an acquired 
psychiatric disorder, including major depression with 
psychosis and a schizoid personality.  The veteran was 
notified his application to reopen his claim was denied by 
the RO in a December 2000 letter.  As the veteran did not 
appeal that rating decision, it became final.  38 C.F.R. 
§§ 3.104, 20.1103 (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (overruled on other 
grounds).   In this case the last final disallowance of the 
veteran's claim was the November 2000 rating decision of the 
RO.  

The evidence submitted prior to November 2000 included 
service medical records noting drug and alcohol abuse and a 
diagnosis upon hospital discharge of a personality disorder.  
The evidence previously considered did not include an in-
service diagnosis of an acquired psychiatric disorder.  The 
post-service records included a hospitalization for chronic 
alcoholism and a diagnosis of depression recorded many years 
after his separation from the service.  

The evidence received by the RO since the last unappealed RO 
decision in November 2000 includes VA records of a 
hospitalization for schizophrenia in October 1974, and a 
February 2001 opinion from a VA psychologist that the 
veteran's depression began during his first period of 
service, albeit based upon an incomplete review of the record 
(see remand below).  

The Board finds that the opinion of the VA psychologist is 
competent evidence of a nexus between a current psychiatric 
disorder and service.  This evidence, along with the VA 
records of schizophrenia in October 1974, is relevant to the 
question at hand and is so significant that it must be 
considered in order to fairly address the merits of the 
veteran's claim.  The Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for a psychiatric disorder.  38 C.F.R. § 3.156(a) 
(1998).  


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for an acquired psychiatric 
disorder is reopened, to this extent only the veteran's 
appeal is granted.  


REMAND

The Board has reviewed the claims folder and found references 
to several items of pertinent evidence which are not 
currently in the claims folder.  While the claims folder 
includes the veteran's service medical records from his first 
period of service, his service personnel records for the 
period from September 1966 to August 1967 are not currently 
of record.  They may be of great probative value in 
determining the cause of the veteran's administrative 
discharge from the service in August 1967.  They may include 
evaluations of his performance containing descriptions of his 
behavior and any behavioral changes in service.  The RO 
should secure any additional service personnel records for 
the veteran's period of service from September 1966 to August 
1967 in the United States Air Force that may be available.  
38 U.S.C.A. § 6103A; 38 C.F.R. § 3.159(c)(2).  

In addition the veteran was admitted during his second period 
of service for treatment to Oak Knoll Naval Hospital in 
October 1974 for a month of in-patient psychiatric care prior 
to his transfer to the Naval Drug Rehabilitation Center at 
Miramar in December 1974.  The records of the psychiatric 
hospitalization from October 1974 to December 1974 are not 
currently in the claims folder.  The only records from the 
period are the summary from the Naval Drug Rehabilitation 
Center (which refers to the psychiatric hospitalization) and 
the VA hospital records from October 1974.  There are no 
records from the in-patient observation and evaluation of the 
veteran in the psychiatry unit at Oak Knoll.  It appears the 
RO did not make a special request for mental hygiene records 
or request clinical records of the veteran's hospitalization 
in service.  These records must be secured.  38 C.F.R. 
§ 3.159 (c)(2).  

The veteran was recently awarded SSA disability benefits.  
The medical records and evaluations which supported his SSA 
application are not currently in the claims folder.  Those 
records must be obtained and associated with the claims 
folder.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Although the VA psychologist in February 2001 indicated she 
reviewed the medical records in the claims folder, those 
records were incomplete.  She did not review the veteran's 
service personnel records which were in the claims folder.  
In addition, the VA psychologist referenced several facts 
which were inconsistent with facts contained in the service 
personnel records.  For instance, the psychologist indicated 
that the veteran had no adjustment problems prior to service, 
which is inconsistent with the letter from WHC dated in July 
1974, that was submitted to support the veteran's request to 
remain in the service after his fraudulent enlistment.  WHC 
reported that the veteran had not found success or been able 
to adjust.  The claims folder also revealed the veteran had 
worked at various occupations prior to entering the service.  
In addition, despite ongoing documented alcohol binging there 
was no diagnosis of alcohol dependency in her report.  Also 
included in the packet of service personnel records was a 
January 1973 psychological evaluation that found no psychosis 
or disqualifying psychiatric disorder.  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  It is the Board's 
judgment that the veteran should be afforded psychological 
and psychiatric examinations; the examiners should be asked 
to provide an opinion on the approximate onset date any 
current acquired psychiatric disorder after completing a 
review of all of the relevant evidence in the claims file, 
obtaining a relevant history directly from the veteran, 
performing a mental status examination, and conducting any 
tests that are deemed necessary.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 

The RO should also ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

In view of the forgoing, this case is REMANDED to the RO for 
the following development:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to his claim for 
service connection for an acquired 
psychiatric disorder, and the impact of 
the notification requirements on his 
claim.    

2.  The RO should make another attempt to 
secure the veteran's complete service 
medical records through official 
channels, specifically the veteran's 
mental hygiene records.  This should 
include a request for the clinical 
records of psychiatric treatment at Oak 
Knoll Naval Hospital in Oakland, 
California from October 1974 to December 
1974.  

3.  The RO should make another attempt to 
secure the veteran's complete service 
personnel records through official 
channels, specifically for the period of 
service in the United States Air Force 
from September 1966 to August 1967.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  Thereafter, the RO should arrange for 
the veteran to be afforded VA 
psychological and psychiatric 
examinations to determine the approximate 
onset date of his currently diagnosed 
schizophrenia.  The claims folder should 
be made available for the examiners 
review.  Ample time must be allowed for 
the psychiatrist and psychiatrist to 
review all of the relevant evidence in 
the claims file, to include the service 
medical records, service personnel 
records, all of the post-service VA and 
non-VA medical and psychiatric records, 
and the opinion from a VA psychologist in 
February 2001.  Following this review, 
obtaining a history from the veteran, the 
mental status examination, and any tests 
that are deemed necessary, the 
psychologist and psychiatrist are asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that any current psychiatric disorder 
that may be present, to include 
depression, began during service, within 
one year of service, or is causally 
linked to any incident of active duty.  A 
complete rationale for all opinions 
expressed should be provided, preferably 
with citation to the clinical record.  If 
either examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

6.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for a psychiatric disorder, to 
include depression.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



